DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-30 are pending in the application.
Examiner’s Note: The examiner has cited particular passages including column and line numbers, paragraphs as designated numerically and/or figures as designated numerically in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages, paragraphs and figures of any and all cited prior art references may apply as well. It is respectfully requested from the applicant, in preparing an eventual response, to fully consider the context of the passages, paragraphs and figures as taught by the prior art and/or cited by the examiner while including in such consideration the cited prior art references in their entirety as potentially teaching all or part of the claimed invention. MPEP 2141.02 VI: “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS."

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/27/2019, and  02/12/2021, were filed before the mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “a touch controller manager to cause the touch controller to transition from a first power state to the second power state in response to the user appendage detection analyzer detecting the presence of the subject”.  Although applicant specification discloses a touch controller manager to cause the touch controller to transition from a first power state to a second power state in response to the user presence detection analyzer detecting the presence of the subject and transition from the second power state to a third power state in response to the user appendage detection analyzer detecting the presence of the appendage [see fig. 5].  The specification fails to disclose “transition from a first power state to a second power state in response to the user appendage detection analyzer detecting the presence of the subject”.  In 
Regarding claims 2-8, dependent claims inherit the deficiencies of their respective parent(s).  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16, 18-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kangas US Pub. No. 2005/00716981.
Regarding claim 16, Kangas discloses a computing device [fig. 1] comprising:
display 106];
a first sensor [sensors 226] to detect a presence of a user in an environment [see fig. 2];
[0068] In one embodiment, four different characteristics may be determinable using the sensors 226, either alone or in combination. First, a presence detection sensor 226 may detect that an object in the general shape of a human body is in close proximity to the electronic device 104. The same sensor 226 may also indicate whether the main portion of the object is leaning toward, or away from, the electronic device 104. 

a second sensor [camera 108] to detect a presence of an appendage of the user; and
[0053] Still another sensor 226 may detect how a user's hands and arms are positioned. This sensor 226 may detect not only whether the hands are near a keyboard 108 or other human input device, but also whether the hands are positioned such that normal input may commence. For example, the sensor 226 may comprise an infrared sensor configured to determine a user's hand geometry. If the hands are positioned for typing, the hand geometry may indicate this. If not, the hands may be near the keyboard 108, but the user 102 may not be prepared to enter any data. In one embodiment, if the hands or arms are folded, the sensor may provide indicia of such a body position to the collector 302. Folded hands or arms may indicate the user 102 is concentrating and not prepared to enter any data. 

[0074] Alternatively, indicia of a user's body position may be derived from other sources. In one embodiment, a power management unit 224 may communicate with a video or digital camera. The camera may capture a series of images of the user 102 in close proximity to the display 106 and human input device 108, 110. The collector 302 may be configured to analyze the series of images and identify control points in the images. 

[0075] Control points are points of reference that may be used to determine whether the object in the image is human, is moving, has head and/or eyes directed towards the display 106, and has his/her hands near the keyboard 108 or mouse 110. Points of reference may be wrists, eyes, shoulders, or the like. 


at least one processor [power management 224] to control a power state of the computing device based on first data generated by the first sensor and second data generated by the second sensor [see fig. 5].
[0079] Suppose a laptop 104 implementing the present invention begins in power state L1. Then, a user 102 approaches the laptop 104. Sensors 226 immediately detect the presence of an object resembling a user 102 (B). In addition, other sensors 226 indicate that the approaching object is alive (L). Accordingly, the power management unit 224 transitions the laptop 104 to power state L2. 

[0080] Further suppose that the user 102 focuses his/her eyes on the display 106 (E). A sensor 226 detects the eye focus, so the laptop 104 transitions to power state L3. Next, suppose the user 102 places his/her hands on the keyboard 108 (H). The laptop 104 transitions to power state L5. The laptop 104 is fully powered and prepared to interact with the user 102. Preferably, the transitions between power states L1, L2, L3, and L5 occur quickly such that the user 102 experiences minimal latency delay waiting for the laptop 104 to power up or power down. In certain embodiments, the approach of the user 102 is detected early enough that transitions to higher power states occur without significantly increasing the delay experienced by a user 102 beyond that experienced using conventional power management systems.

Regarding claim 18, Kangas discloses hand sensors 226 may detect that the hands are properly positioned over the keyboard 108 [par. 0054].  Therefore, Kangas discloses a keyboard, wherein the second sensor is proximate to the keyboard.
Regarding claim 19, Kangas discloses the first sensor includes a first proximity sensor [see par. 0068].
Regarding claim 20, Kangas discloses the second sensor include a second proximity sensor [see par. 0053-0054].
Regarding claim 21, Kangas discloses the power state includes a connected standby state [L3] and a working power state [L5 – see fig. 4].
Regarding claim 22, Kangas teaches the computing device comprising a touch screen and, based on at least one of the first data or the second data, provide power to all circuits and subsystems required for full interaction with a user [see par. 0065 and fig. 4].  Therefore, Kangas discloses a touch controller, the at least one processor to determine a power state of the touch controller based on at least one of the first data or the second data. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kangas as applied to claim 16 above, and further in view of Hamlin et al. U.S. Patent No. 10,819,920 (“Hamlin”).
Regarding claim 17, Kangas teaches a presence detection sensor 226 may detect that an object in the general shape of a human body is in close proximity to the electronic device 104. The same sensor 226 may also indicate whether the main portion of the object is leaning toward, or away from, the electronic device 104.  Kangas does not teach the first sensor is carried by a bezel of the display screen.  

Before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to have combined the teachings of the cited references as they both are directed to the system for detecting the presence of user.  Hamlin’s teaching of a first sensor is carried by a bezel of the display screen would enable the system of Kangas to efficiently position the sensor in a way that would accurately capture the movement of the user in front of the display.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kangas as applied to claim 16 above, and further in view of Kamhi et al. US Pub. No. 2014/0006830 (“Kamhi”).
Regarding claim 23, Kangas teaches the another sensor 226 may detect how a user's hands and arms are positioned. This sensor 226 may detect not only whether the hands are near a keyboard 108 or other human input device.  Kangas does not expressly teach the at least one processor is to disable the second sensor in response to the detection of a touch on the display screen.  
Kamhi teaches a computing systems may include a proximity sensor to identify a user of object presence, a touch sensitive sensor to identify contact with a screen or other touch sensitive surface.  Specifically, Kamhi teaches a touch-sensitive sensor may be expected to be used and may be activated when a proximity sensor detects a presence of an object, such as a hand of the Once the proximity sensor detects an object presence in the vicinity of the touch sensor, the touch sensor may be activated and the proximity sensor may be deactivated [par. 0012, 0018, 0034].
[0018] The activation and deactivation sequence may be selected to reduce or minimize a user impact of transitioning sensors to activated states. In this regard, the sequence may be selected to correspond to a logical sequence of natural or expected user interactions. This sequence of user behaviors in the form of user interactions may be used to select and switch between different power modes. For example, in order for a user to use a touch screen having a touch sensor, the user is expected to first position a finger, stylus, or other object on the touch screen. Thus, a proximity sensor may be used to detect the presence of the finger, stylus, or other object in the vicinity of the touch screen.

[0034] Responsive to the determination in box 202 indicating that the identified user interaction corresponds to the first predetermined user interaction, in box 203 the second sensor may be activated and the first sensor may be deactivated. A sensor deactivation may include reducing a sensor power consumption and/or turning a sensor off. A sensor activation may include providing the sensor with sufficient operating power to perform a predetermined function and turning a sensor on. 

Before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the system of Kangas with the at least one processor is to disable the proximity sensor in response to the detection of a touch on the display of screen of Kamhi.  One of ordinary skill in the art would motivated to provide such feature in order to reduce the power consumption when the generation of signal by the second sensor of Kangas system are no longer necessary or useful in detecting the presence of an appendage of the person. 

Allowable Subject Matter
Claims 9-15, 24-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
instructing, by executing an instruction with the at least one processor, a touch controller of the computing device to transition from a first power state to a second power state in response to the presence of the user;…. instructing, by executing an instruction with the at least one processor, the touch controller to transition from the second power state to a third power state in response to detection of the appendage”.
When taken in context the claim(s) as a whole was/were not uncovered in the prior art i.e., the dependent claims are allowed as they depend upon an allowable independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Pub. No. 2016/0116960 to Kwak et al. teach a method of managing power state transitions for a computing system based on the proximity of a user may include determining a location of a mobile device.  Specifically, Kwak et al. teach the proximity detection module 111 
US Pub. No. 2019/0265831 to Sinnott et al. teach a mobile telephone (electronic device) 10 may comprise a far-field proximity sensor and a near-field proximity sensor. The far-field proximity sensor may for example be an ultrasonic or other audio proximity sensor as mentioned earlier. Such a sensor may be suitable for detecting the approach of a hand when it is up to relatively far from (e.g. 2 to 20 cm from) the mobile telephone 10. The near-field proximity sensor may for example be a capacitive proximity sensor, for example implemented by way of the touch interface of the touchscreen of the mobile telephone 10 (configured to act as a near-field proximity sensor and a touch sensor, e.g. simultaneously or in corresponding different modes of operation) or by way of a capacitive proximity sensor separate from the touchscreen of the mobile telephone 10. Such a sensor may be suitable for detecting the approach of a hand when it is relatively close to (e.g. within 15 mm or even 5 mm of) the mobile telephone 10.
US Pub. No. 2015/0185909 to Gecnuk teaches a method may comprise determining 13 an indication of a presence of the user at a distance from the capacitive touch sensor from comparing the measure of capacitance to a wakeup threshold, the wakeup threshold being 

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT HUY TRAN whose telephone number is (571)272-7210.  The examiner can normally be reached on M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas C Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


VINCENT H TRAN
Primary Examiner
Art Unit 2115



/VINCENT H TRAN/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 IDS filed on 02/12/2021.